PER CURIAM:
On September 9, 1982, at approximately 8:00 p.m., the claimant was driving his 1975 Chevrolet Vega on West Virginia Route 2 near Pt. Pleasant, Mason County, West Virginia. The vehicle struck a bolt, which holds down a metal plate which is part of a flood gate system installed by the Corps of Engineers and maintained by the City of Pt. Pleasant. The bolt damaged the exhaust system and transmission oil pan. The vehicle was repaired at a cost of $235.36. The claimant testified that the bolt was about 2% to 3 inches above the surface of the pavement, and that the concrete around the bolt had deteriorated, allowing his automobile to drop even further. He said that he was aware of the metal plate, but could not say how long the deterioration had been present.
James L. Metheney, assistant supervisor for Mason County, testified that prior to the accident, there had been no complaints about the bolts or the pavement around the bolts. He further stated that the respondent does not maintain the bolts or plates and presumed that the City of Pt. Pleasant or the Corps of Engineers would maintain the concrete around the bolt.
*402The Court is of the opinion that the accident resulted when the bolt worked itself loose from the deteriorating concrete. Under W.Va. Code §17-2A-8 (i) the State Road Commission has the responsibility for the general supervision of the State road program and for the construction, repair and maintenance of State roads and highways. The deterioration of the concrete could not have occurred overnight, and the respondent should have been aware of and repaired this dangerous condition which existed on the surface of its road. The Court therefore makes an award to the claimant in the amount of $235.36.
Award of $235.36.